Exhibit GEXECUTION VERSION STOCK OPTION ASSUMPTION AND ROLLOVER AGREEMENT This Stock Option Assumption and Rollover Agreement (this “Agreement”) is made and entered this 15th day of March, 2010 by and among Sage Parent Company, Inc., a Delaware corporation (“Parent”), Sport Supply Group, Inc., a Delaware corporation (the “Company”), and Kurt Hagen (the “Optionee”). RECITALS A.The Company maintains the Amended and Restated 2007 Long-Term Incentive Plan, as amended from time to time (the “Plan”).The Company granted the Optionee a stock option under the Plan to acquire shares of the Company’s common stock (“Company Common Stock”), on such date, in such amount and at an exercise price per share as set forth on Exhibit A (the “Option”).The Option is evidenced by, and subject to, the terms and conditions of a written
